UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 14, 2011 Metropolitan Health Networks, Inc. (Exact Name of Registrant as Specified in Charter) Florida (State or Other Jurisdiction of Incorporation) 001-32361 65-0635748 (Commission File Number) (IRS Employer Identification No.) 777 Yamato Road, Suite 510 Boca Raton, Florida (Address of Principal Executive Offices) (Zip Code) (305) 805-8500 (Registrant's telephone number, Including Area Code) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
